Decedent, a truck owner, drove bis own truck on the work of the Rochester Monroe County Emergency Work Bureau, He was paid by the hour for such service. Ho bad no particular job to do and could bp discharged at will. He was directed by the employer's foreman as to the place and manner and method of leading and unloading. The employer and insurance carrier contend that the decedent was an independent contractor and not an employee. Award unanimously affirmed, with costs to the State Industrial Board, Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.